United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3203
                                    ___________

Charles Patterson,                       *
                                         *
              Appellant,                 *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Eastern District of Arkansas.
                                         *         [UNPUBLISHED]
Larry Norris, Director,                  *
Arkansas Department of                   *
Correction,                              *
                                         *
              Appellee.                  *
                                    ___________

                     Submitted:     February 12, 1997

                           Filed:    March 28, 1997
                                    ___________

Before BOWMAN and WOLLMAN, Circuit Judges, and BOGUE,1 District
      Judge.
                               ___________


PER CURIAM.


     Charles Patterson appeals the district court’s2 denial of his 28
U.S.C. § 2254 petition.    Patterson contends that the sixteen-month, six-day
delay in bringing him to trial in state court--in part the product of his
two intervening federal criminal trials--




     1
      The HONORABLE ANDREW W. BOGUE, United States District Judge
for the District of South Dakota, sitting by designation.
     2
      The Honorable Stephen M. Reasoner, United States District
Judge for the Eastern District of Arkansas, adopting the report
and recommendation of the Honorable H. David Young, United States
Magistrate Judge for the Eastern District of Arkansas.
constituted a denial of his speedy trial rights under the Sixth Amendment
and the Interstate Agreement on Detainers and his due process rights.   The
State argues that these claims are procedurally barred and are without
merit.   We reach the merits of Patterson’s claims, and affirm for the
reasons stated in the district court’s opinion, particularly its finding
that Patterson suffered no prejudice from the delay.      The judgment is
affirmed.   See 8th Cir. R. 47B.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-